Citation Nr: 1425865	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 3, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  After the appeal was certified to the Board, the Veteran submitted additional evidence that was not reviewed by the RO or the Appeals Management Center (AMC) in Washington, DC.  However, he waived his right to have the RO or AMC consider the additional evidence. 

The Board remanded this claim in April 2013 for further development.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran is service-connected for posttraumatic stress disorder (PTSD), coronary artery disease (CAD), left ear hearing loss, and tinnitus.  He met the schedular requirements for TDIU starting November 3, 2010, and was granted TDIU as of that date. 

The Board remanded the claim in April 2013 for further development, to include obtaining a medical opinion with supporting rationale as to when the Veteran's service-connected disabilities became so severe as to render him unable to obtain or maintain substantially gainful employment consistent with his education and occupational background. 

The Veteran was afforded a VA examination in November 2013.  The examiner provided an opinion regarding the Veteran's current employability but did not opine as to when the Veteran's service-connected disabilities rendered him unemployable.

Additionally, the examiner indicated that he did not have the expertise to provide an opinion regarding the Veteran's service-connected disabilities other than CAD.  Thus, the examiner did not consider these disabilities when reaching a conclusion regarding the Veteran's unemployability.

In light of these circumstances, this case must be remanded for a new opinion addressing when the Veteran's service-connected disabilities became so severe as to render him unable to obtain or maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should arrange for the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder to by reviewed by one or more health care professionals with sufficient expertise to provide an opinion with supporting rationale as to when the Veteran's service-connected disabilities became so severe as to render him unable to obtain or maintain substantially gainful employment consistent with his education and occupational background.  All of the Veteran's service-connected disabilities must be considered.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3. Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


